 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 1 of 11                       PageID #: 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA

 Lorian Powe,                                                         Case No.: 1:21-cv-186
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                      CLASS ACTION COMPLAINT
              -v.-                                                    DEMAND FOR JURY TRIAL
 Holloway Credit Solutions, LLC;
 and John Does 1-25,
                                        Defendants.

       Plaintiff Lorian Powe brings this Class Action Complaint by and through her attorneys,

Eliyahu Babad, Esq., against Defendant Holloway Credit Solutions, LLC (“Holloway”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.       The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices


                                                                                                     1
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 2 of 11                       PageID #: 2




are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of New York consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

       7.      Plaintiff is a resident of the State of Alabama, County of Mobile, residing at 1367

Barker Drive E, Mobile, AL 36608.

       8.      Defendant Holloway is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address for service of process at Holloway Credit

   Solutions, LLC, 1286 Carmichael Way, Montgomery, AL 36106.
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 3 of 11                       PageID #: 3




       9.      Upon information and belief, Defendant Holloway is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

       10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

       11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of:

               a. all individuals with addresses in the State of Alabama;

               b. to whom Defendant Holloway sent a collection letter;

               c. attempting to collect a consumer debt;

               d. in two sub-classes where the letter states:

                         1. that a payment arrangement was made although no payment arrangement

                            was ever discussed or agreed to by the consumer; or

                         2. that includes “Additional charges” in the alleged balance; and

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       13.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 4 of 11                         PageID #: 4




       14.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communication to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.

       16.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

       17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 5 of 11                         PageID #: 5




               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 6 of 11                        PageID #: 6




                                   FACTUAL ALLEGATIONS

       20.     Plaintiff repeats the above allegations as if set forth here.

       21.     Some time prior to September 23, 2020, Plaintiff allegedly incurred an obligation to

non-party Radiology Associates of Mobil (“Radiology Assoc.”).

       22.     The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically, personal medical services.

       23.     The alleged Radiology Assoc. obligation is a "debt" as defined by 15 U.S.C.§ 1692a

(5).

       24.     Radiology Assoc. is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

       25.     Upon information and belief, Radiology Assoc. hired Defendant Holloway to collect

the alleged debt.

       26.     Defendant Holloway collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                               September 23, 2020 Collection Letter

       27.     On or about September 22, 2020, Defendant Holloway sent Plaintiff a collection

letter regarding the alleged debt, originally owed to Radiology Assoc. See Letter attached as Exhibit

A.

       28.     The first sentence of the letter begins “Please accept this letter as confirmation of the

terms of the arrangement you entered into with Betty Smith at Holloway Credit Solutions.”

       29.     The collection letter continues, stating:
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 7 of 11                       PageID #: 7




                    Balance Itemization
                    Total Arrangement Current Balance:         $232.29
                    Date of payment arrangement:               09/02/20
                    Next payment date:                         10/02/20
                    Frequency of Payments:                     Balance in full
                    Next payment amount:                       $232.29

          30.   The letter lists the “Balance Due” as $232.29.

          31.   The letter also lists the “Promise Am[oun]t” as $232.29.

          32.   The letter lists the “date of payment arrangement” as 09/02/20.

          33.   However, these statements are false, misleading, and deceptive.

          34.   Plaintiff does not recall ever speaking with a Betty Smith at Holloway.

          35.   Plaintiff is certain that she never made a payment arrangement with Holloway.

          36.   To state that Plaintiff made a payment arrangement is therefore false, deceptive and

unfair.

          37.   In addition, this alleged payment arrangement is nonsensical as it consists of a single

payment of the entire balance.

          38.   This is not what a payment arrangement, or settlement agreement, consists of.

          39.   It is just an improper collection tactic.

          40.   The letter also states “Additional charges included in your balance: $30.29”.

          41.   These “Additional charges” are not described, explained, or supported.

          42.   In fact, these “Additional charges” were improperly added to the alleged debt.

          43.   Defendant does not have a right to collect these “Additional charges”.

          44.   Plaintiff was alarmed, concerned, and confused by Defendant’s letter as she was

certain that it contained false information.

          45.   Plaintiff suspected that there was fraud involved with this letter.

          46.   Plaintiff was therefore unable to evaluate her options of how to handle this debt.
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 8 of 11                       PageID #: 8




        47.     Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

        48.     In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

        49.     These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

        50.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        51.     Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

        52.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

        53.     Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

        54.     Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

        55.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.
 Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 9 of 11                     PageID #: 9




                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

       56.     Plaintiff repeats the above allegations as if set forth here.

       57.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

       58.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

       59.     Defendant violated said section by:

               a. Making a false and misleading representation in violation of §1692e (10) by

                   claiming Plaintiff had made a payment arrangement when she had not;

               b. Falsely representing the character, amount or legal status of the debt in violation

                   of §1692e (2)(A);

               c. Falsely representing the services or compensation which Defendant may receive

                   for collecting the debt in violation of §1692e (2)(B);

               d. Threatening to take action that cannot legally be taken, such as collecting

                   “Additional charges”, in violation of §1692e (5); and

               e. Falsely representing that Plaintiff agreed to make a payment in order to disgrace

                   Plaintiff for not keeping her agreement in violation of § 1692e (7).

       60.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.
Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 10 of 11                      PageID #: 10




        61.     Plaintiff repeats the above allegations as if set forth here.

        62.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692f.

        63.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

        64.     Defendant violated this section by unfairly claiming that Plaintiff had made a

payment arrangement when she had not done so, that such arrangement had been made with a person

with whom Plaintiff did not even speak, providing a nonsensical ‘payment arrangement’, and

improperly adding unspecified and unwarranted “Additional charges”, in violation of §§ 1692f and

1692f (1).

        65.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

        66.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Lorin Powe, individually and on behalf of all others similarly

situated, demands judgment from Defendant Holloway as follows:

        a)      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

        b)      Awarding Plaintiff and the Class statutory damages;

        c)      Awarding Plaintiff and the Class actual damages;
Case 1:21-cv-00186-KD-N Document 1 Filed 04/13/21 Page 11 of 11                    PageID #: 11




      d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      e)       Awarding pre-judgment interest and post-judgment interest; and

      f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


   Dated: April 13, 2021                            Respectfully submitted,

                                                    Stein Saks, PLLC

                                                    s/ Eliyahu Babad__
                                                    Eliyahu Babad, Esq.
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: (201) 282-6500 x121
                                                    Fax: (201) 282-6501
                                                    Email: EBabad@SteinSaksLegal.com
                                                    Attorneys for Plaintiff

                                                    PRO HAC VICE APPLICATION
                                                    TO BE FILED
